           Case 1:20-cv-00534-AWI-SAB Document 90 Filed 04/06/21 Page 1 of 2


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   JOSHUA JASON DALKE,                                  CASE NO. 1:20-cv-00534-AWI-SAB (PC)
 7                          Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
 8                  v.                                    RECOMMENDATIONS, AND
                                                          DENYING MOTION FOR
 9   KING CLARK, et al.,                                  PRELIMINARY INJUNCTION
10                          Defendants.
                                                          (Doc. No. 80)
11

12

13          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
14 action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

15 pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

16          On March 12, 2021, the magistrate judge issued findings and recommendations,
17 recommending that Plaintiff’s motion for preliminary injunction, filed on March 8, 2021, be

18 denied. Doc. No. 80. The Findings and Recommendations were served on Plaintiff and contained

19 notice that objections were to be filed within fourteen days. Id. Plaintiff did not file objections

20 and the time to do so has expired.

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

22 de novo review of this case. Having carefully reviewed the entire file, the Court concludes that

23 the findings and recommendations are supported by the record and proper analysis.

24

25                                                ORDER

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.     The findings and recommendations (Doc. No. 80) issued on March 12, 2021, are

28                 ADOPTED in full; and
          Case 1:20-cv-00534-AWI-SAB Document 90 Filed 04/06/21 Page 2 of 2


 1        2.    Plaintiff’s motion for preliminary injunction (Doc. No 79) is DENIED.
 2
     IT IS SO ORDERED.
 3

 4 Dated: April 6, 2021
                                           SENIOR DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                2
